Exhibit 10.3


SUMMARY OF COMPENSATION ARRANGEMENTS WITH NAMED EXECUTIVE OFFICERS


On October 25, 2012, the Executive Compensation Committee of J.B. Hunt Transport
Services, Inc. (the “Company”) recommended and independent members of the Board
of Directors approved the following base salaries for Kirk Thompson and John N.
Roberts, III.  On October 24, 2012, the Executive Compensation Committee of the
Company approved the following base salaries for David Mee, Craig Harper and
Terry Matthews.  All base salaries were effective immediately. The Executive
Compensation Committee of the Company approved the following other compensation
amounts (effective January 1, 2013), excluding awards that may be made under our
Management Incentive Plan, as indicated:
 
Named Executive Officer
 
Base
Salary
   
Bonus
($)
   
All Other
Compensation
($)
                     
John N. Roberts, III
                 
President and CEO
  $635,000      
(1)
      (2), (3)                          
David Mee
                       
EVP, Finance/Administration and CFO
  $395,000       (1)       (2), (3)                          
Kirk Thompson
                       
Chairman of the Board
  $500,000       (1)       (2), (3)                          
Terry Matthews
                       
EVP, President of Intermodal
  $400,000       (1)       (2), (3)                          
Craig Harper
                       
EVP, Operations and COO
  $375,000       (1)       (2), (3)

 
(1)
The Company has a performance-based bonus program that is related to the
Company’s earnings per share (EPS) for calendar year 2013.  According to the
2013 EPS bonus plan, each of the Company’s named executive officers may earn a
bonus ranging from zero to 170% of his annual base salary.  Based on the
Company’s current expectations for 2013 EPS, each named executive officer can be
projected to earn a bonus equal to between zero and 35% of his base salary.



(2)
The Company will reimburse each named executive officer up to $10,000 for actual
expenses incurred for legal, tax and estate plan preparation services.



(3) 
The Company has a 401(k) retirement plan that includes matching contributions on
behalf of each of the named executive officers.  The plan is expected to pay
each named executive officer approximately $6,000 during 2013.